Citation Nr: 0725815	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In August 2006, the Board remanded the claim for additional 
evidentiary development, to include a VA examination.  The 
claim has now been returned to the Board for further 
appellate consideration. 


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's tinnitus is related to 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the August 
2006 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the Supplemental 
Statement of the Case (SSOC) dated in May 2007.  While this 
is a post-decisional document, as service connection is not 
to be granted in this case, lack of notice of rating criteria 
and effective dates cannot be prejudicial.  

In this case, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA ear and audiological examinations, and statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

Review of the service medical records (SMRs) reflects that 
the veteran was seen in 1988 and 1990 for lacerations.  One 
was on the scalp and the other was in the facial and/or cheek 
area.  The first injury was closed with 4 staples, while the 
second injury required 16 sutures.  No hearing or tinnitus 
problems were noted.  The SMRs records include numerous 
audiometric examinations.  At no time during service was 
hearing loss or tinnitus noted or diagnosed, to include at 
time of separation.  

Post service records include a private physician's diagnosis 
of tinnitus in October 2005.  Military exposure was noted.  
Also noted was exposure to noise in his work with ear 
protection at times.  His hobbies also included noise 
exposure.  

Subsequently dated VA records include a May 2002 report in 
which it was noted that the veteran's occupation during 
service involved motor transportation.  His civilian jobs 
included construction for 11 years.  He related his current 
complaints of tinnitus with his job.  

VA hearing impairment with high pitched sounds was noted by 
VA in February 2003.  

The Board remanded the claim in August 2006, in part, for 
additional evidentiary development.  In the remand, it was 
referenced that the inservice audiology evaluations showed 
some apparent decrease in hearing acuity.  It was requested 
that review of the claims file be accomplished and that 
additional pertinent exams be conducted to determine the 
etiology of the veteran's tinnitus.  

In a November 2006 statement by the veteran related that his 
post service employment was as a "rod buster" where he 
placed steel reinforcement rods in concrete.  There was no 
noise involved in this occupation.  He said that during 
service, he was a truck driver continuously exposed to engine 
and road noise.  He also noted that he received two head 
injuries during service that required sutures or staples.  He 
said that he had suffered from tinnitus in both ears since 
service.  It was always present.  

Ear and audiology exams requested in the August 2006 remand 
were conducted in March 2007.  The ear report includes 
reference and discussion of pertinent evidence, to include 
records from the veteran's claims file reflecting that the 
claims file was reviewed.  The examiner noted that the 
veteran did not complain of tinnitus until 1995.  Post 
service employment included auto body mechanic, construction 
worker, and industrial plant bagger.  The veteran's hobbies 
included hunting.  He was able to carry on the activities of 
daily living.  Ear examination was essentially normal.  In 
the quiet examination room, the veteran had no difficulty 
hearing.  The examiner noted that some high frequency hearing 
loss was noted on the most recent audiology test.  She opined 
that it was more likely that the veteran's tinnitus was 
secondary to jobs that he held after being released from 
military service.  She reiterated that he did not complain of 
decreased hearing or tinnitus until approximately 4 years 
after discharge.  

Following VA audiology exam conducted by another examiner on 
the same day, the veteran's noise exposure history was noted 
in detail.  The veteran reported inservice noise exposure in 
his job in motor transport.  He stated that ear protection 
was issued and worn during training exercises.  Prior to 
entering service, he did auto body work and said that ear 
protection was worn most of the time.  After service, he 
worked in construction, warehouse shipping and receiving, 
carpentry work, cement/rebar work, and in an industrial 
plant.  His occupations placed him near loud noises, and ear 
plus were used some of the time.  At his current job as a 
glass-bead operator, ear plugs were mandatory.  He reported 
that he hunted but had always used ear protection when doing 
so.  

Following examination, high frequency hearing loss was noted.  
The examiner stated that after review of the claims file, 
there was no significant threshold changes during service.  
Specifically, the veteran entered and exited service with 
hearing within normal limits.  It was also noted that 
tinnitus was not reported during service.  Also, there was no 
specific military incident associated with the onset of 
tinnitus.  It was her opinion that it was not at least as 
likely as not that the veteran's tinnitus was related to 
military noise exposure but rather the etiology was related 
to occupational and environmental noise exposure that he was 
subjected to after his discharge.  

Analysis

The preponderance of the evidence is against a finding that 
the veteran's tinnitus is due to service.  The SMRs do not 
reference tinnitus.  The post service medical evidence first 
reveals a complaint of ringing in the ear in 1995, several 
years after service.  Recent VA audiology reports also 
diagnose tinnitus.  While the veteran's statements indicate 
that he was exposed to noise in service as a motor vehicle 
driver, he has also provided statements which reflect post 
service noise exposure.

None of the competent medical evidence contains any medical 
opinion suggesting any sort of possible causal relationship 
or nexus between his current tinnitus and service.  
Statements by the veteran to the effect that he has tinnitus 
that is the result of noise exposure in service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The Board finds more persuasive the opinions of VA ear and 
audiologist examiners in 2007.  Both examiners opined, after 
review of the claims file and evaluation of the veteran, that 
it was less likely than not that the tinnitus was due to 
noise exposure in the military.  The Board notes that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to these VA specialists, 
who reviewed the record, to include the SMRs and all post 
service medical records, and examined the veteran, and 
concluded that the veteran's tinnitus was not service 
related.  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Service connection is denied for tinnitus.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


